DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Foreign patent document CP in the IDS filed 20 February 2021 has been lined through because it is identical to reference CO in the same IDS.  Non-patent literature documents CW and CX in the IDS filed 20 February 2021 have been lined through because no copy of the references could be found, as required by 37 CFR 1.98(a)(2).  U.S. patent document EA in the IDS filed 02 February 2022 has been lined through because there is no U.S. publication 2014/0269776 to Wu et al. published on 17 October 2013.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-27 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (US 5,792,560 A) as evidenced by Dow Engage® 8150 Polyolefin Elastomer Matweb data sheet.
	Friedman et al. is directed to an optical laminate containing an interlayer formed from ultra-low density polyethylene between two sheets of glass (column 3, lines 43-55).  The laminate may be used as safety glass (column 1, lines 10-13).  A suitable ultra-low density polyethylene is Dow Engage® 8150, a copolymer of ethylene and 1-octene having a density of 0.868 g/cc (i.e. 868 kg/m3), a melt flow rate of 0.5 g/10 min, and a melting point of 55 oC (see the Dow Engage® 8150 Polyolefin Elastomer data sheet).  Coupling agents, such as vinyl triethoxysilane, may be incorporated into the formulation to improve adhesion of the interlayer to glass (column 8, lines 7-12).  The coupling agent additives are blended into the polymer via melt compounding using a twin-screw extruder (column 6, lines 40-49).  The laminate may be formed by providing the interlayer film between glass sheets such that the interlayer is in direct contact with each glass sheet with no other polymeric layers present (column 11, line 66-column 12, line 13).
	Regarding the limitation in claim 23 that the copolymer bears silane group containing units, one of ordinary skill in the art would expect the addition of a vinyl triethoxysilane coupling agent to the polymer via melt compounding through the use of a twin-screw extruder 
	Regarding claim 24, one of ordinary skill in the art would expect glass to be rigid.
	Regarding claim 36, the interlayer film is designed to be transparent and exhibit very high clarity (column 1, lines 25-37).

Claims 23-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al. (US 2008/0078445 A1) as evidenced by Dow Engage® 8200 Polyolefin Elastomer Matweb data sheet.
	Patel et al. is directed to a rigid photovoltaic module comprising a photovoltaic cell encapsulated by a polyolefin copolymer with glass cover sheets on the front and back of the device (paragraph 0074).  As shown in Figure 1, the polyolefin copolymer encapsulant is the only polymeric layer element between the glass cover sheets.  In the embodiment of Example 4, the polyolefin copolymer is Dow Engage® 8200 - a copolymer of ethylene and 1-octene having a density of 0.87 g/cc (i.e. 870 kg/m3), a melt flow of 5 g/10 min at 190 oC and a load of 2.16 kg and a melting temperature of 60 oC (paragraph 0094 and the Dow Engage® 8200 Polyolefin Elastomer data sheet).  The polyolefin copolymer may be grafted with silane groups introduced to the copolymer through the addition of vinyl tri(meth)oxy silane (paragraph 0061).  The copolymer may be grafted with maleic anhydride, at a preferred concentration of 0.05-2 wt%, to enhance adhesion to the glass cover sheets (paragraphs 0065-0067).  The module may be transparent (paragraph 0017).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 23-27 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-13 of copending Application No. 17/042,975 (reference application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions of instant claims 23-27 and 34-36 represent a genus of which the inventions described by claims 1-4 and 7-13 of copending Application No. 17/042,975 are species since the copolymer recited in claims 1-4 and 7-13 of copending Application No. 17/042,975 is required to be crosslinked while the copolymer of instant claims 23-27 and 34-36 is not required to be crosslinked but written with open language allowing the copolymer to be crosslinked.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787